Case 1:19-cv-01576-DDD-JPM Document 55 Filed 02/26/21 Page 1 of 2 PagelD#: 227

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
NICHOLAS QUEEN, CIVIL ACTION 1:19-CV-01576
Plaintiff
VERSUS JUDGE DRELL
UNITED STATES OF AMERICA,
ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Queen’s Bivens claim against the United States of
America is DISMISSED WITH PREJUDICE.

IT IS ORDERED that the Bivens claims against Lyons, Coggins, and
“Unknown Defendants” is DISMISSED WITHOUT PREJUDICE pursuant to Fed. R.
Civ. P. 4(m) for failure to effect service.

IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 42) is DENIED.

IT IS ORDERED that Queen’s “Motion to Deny and Oppose Government's
Motion to Dismiss” (ECF No. 46) is DENIED AS MOOT.

IT IS ORDERED that Queen’s Motion to Amend (ECF No. 34) is GRANTED.

IT IS ORDERED that Queen’s Motion for Default Judgment against the

United States (ECF No. 45) is DENIED.

 
Case 1:19-cv-01576-DDD-JPM Document 55 Filed 02/26/21 Page 2 of 2 PagelD#: 228

IT IS ORDERED that Queen’s Motion for Summary Judgment (ECF No. 48) is
DENIED.
THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

this 2 day of February 2021.

SS _ a!
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

 
